DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, figure 3A, claims 1-6, and 9-18 in the reply filed on July 1, 2022 is acknowledged. Accordingly, claims 7-8, and 19-20 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2020, and June 30, 2022 were considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-11, 13-14, 16-19is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Muller et al. (US 2019/0130956 A1) (“Muller”).
	Regarding claim 1, Muller teaches at least in figures 1A, and 2C:
	a capacitive memory structure (104), 
the capacitive memory structure (104) comprising a first electrode (114), a second electrode (134), and a memory structure (124) disposed between the first electrode (114) and the second electrode (134); and 
a field-effect transistor structure (102), 
the field-effect transistor structure (102) comprising a gate structure (122) coupled to the capacitive memory structure (104), 
wherein the first electrode (114) of the capacitive memory structure (104) comprises a first electrode material having a first work-function (¶ 0039, where the electrode can be one of the listed materials) and the second electrode (134) of the capacitive memory structure (104) comprises a second electrode material having a second work-function (¶ 0039, where the second electrode can comprise one of the listed materials), 
wherein the first work-function is different from the second work-function (¶ 0039 allows for the first electrode and the second electrode to be the same, or different, material because Muller allows for the electrodes to be anyone of the listed materials. Each of the listed materials has a different work function).
	Regarding claim 2, Muller teaches at least in figures 1A, and 2C:
wherein an absolute value of a difference of the first work-function and the second work-function is greater than 0.1 electron-volts and less than 4 electron-volts (using ¶ 0039, one of oridinary skill in the art could choose Ru and Ir as the first and second electrode. According to Applicant Ir has a Wf=5.3, and Ru has a Wf=4.7. See Applicant ¶ 0056. The absolute value of the difference between the two is 0.6.).
	Regarding claim 3, Muller teaches at least in figures 1A, and 2C:
wherein the capacitive memory structure and the field-effect transistor structure are coupled with one another to form a capacitive voltage divider (this is shown in figure 1A).
	Regarding claims 4, and 18 Muller teaches at least in figures 1A, and 2C:
wherein the gate structure (122) of the field-effect transistor structure (120) comprises 
a gate electrode (122e) and a gate isolation (122i) separating the gate electrode (122e) from a channel region (122c) of the field-effect transistor structure (102), 
wherein the gate electrode (122e) is coupled to the first electrode (114) of the capacitive memory structure (104).
	Regarding claim 5, Muller teaches at least in figures 1A, and 2C:
wherein the gate isolation (122i) extends from the channel region (112c) of the field-effect transistor structure (120) to the gate electrode (122e) of the field-effect transistor structure (120).
	Regarding claim 6, Muller teaches at least in figures 1A, and 2C:
 the field-effect transistor structure comprises a gate electrode layer and wherein the first electrode of the capacitive memory structure comprises a first electrode layer, wherein the first electrode layer and the gate electrode layer are spatially separated from one another and electrically conductively connected to one another (Muller figure 1A is the same figure, with the same structure, shown in Applicant’s elected Species figure 3A Therefore, the prior art teaches this limitation).
	Regarding claim 9, Muller teaches at least in figures 1A, and 2C:
wherein the memory structure (104) comprises one or more remanent-polarizable layers (124; ¶ 0062).
	Regarding claim 10, Muller teaches at least in figures 1A, and 2C:
wherein a material of the one or more remanent-polarizable layers (124) comprises at least one of the following: hafnium oxide, zirconium oxide, a mixture of hafnium oxide and zirconium oxide (¶ 0043).
	Regarding claim 11, Muller teaches at least in figures 1A, and 2C:
wherein the memory structure (120) comprises one or more spontaneously-polarizable layers and one or more charge storage layers (¶ 0062, where 124 “may include any type of remanent-polarizable and/or spontaneously-polarizable material, e.g., a ferroelectric material, an anti-ferroelectric material, an anti-ferroelectric-like material, etc.”).
	Regarding claims 13, Muller teaches at least in figures 1A, and 2C:
wherein at least one of the first electrode and the second electrode is a multilayer electrode, the multilayer electrode comprising one or more layers of a first material and one or more layers of a second material, wherein a work-function of the first material is different from a work-function of the second material (¶ 0039, where the electrodes may be one or more layers).
	Regarding claim 14, Muller teaches at least in figures 1A, and 2C:
wherein the first electrode is provided by one or more electrode layers having a first total thickness (¶ 0089, where the first electrode 104 can have a thickness of 1nm to 15nm)  and wherein the second electrode is provided by one or more electrode layers having a second total thickness that is different from the first total thickness (¶ 0089, where the second electrode 134 can have a thickness from 1nm to 15nm) (Muller teaches the first and second electrode can have the same or different thicknesses).
	Regarding claim 16, Muller teaches at least in figures 1A, and 2C:
	Claim 16 is a combination of claims 1, 9 and 13, and is rejected for the same reasons as those claims above.
	Regarding claim 17, 
	Claim 17 is rejected for the same reasons as claim 9 and/or claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
Regarding claim 15, Muller teaches at least in figures 1A, and 2C:
Claim 15 is directed to changing the thickness of the first and/or second electrode based upon  the work function of the first and second electrode. Muller teaches, as shown in claim 14, that one of ordinary skill in the art can change the thickness of the first and second electrode. Therefore, it would have been obvious using routine skill in the art for one of ordinary skill in the art to change the thickness of the first and/or second electrode based upon the material chosen using the teachings of Muller.



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller, in view of Schroder et al. (US 2017/0256552 A1) (“Schroder”).
Regarding claim 12, Muller teaches at least in figures 1A, and 2C:
wherein the first electrode material comprises a basic material having a work-function associated therewith and a first doping material that increases the work-function of the basic material, and 
wherein the second electrode material comprises the basic material and a second doping material that decreases the work-function of the basic material; or 

wherein the first electrode material comprises a basic material having a work-function associated therewith and a first doping material that decreases the work-function of the basic material, and 
wherein the second electrode material comprises the basic material and a second doping material that increases the work-function of the basic material.

Schroder teaches at least in figure 1A:
As Examiner understands Applicant’s use of the term “doped material” as it relates to the first electrode and second electrode, the doped material is simply the combination of at least two metals. Schroder teaches using different combinations of metal, i.e. alloys, for the first electrode 101A and the second electrode 103A in a ferroelectric capacitor (figure 1A). ¶ 0061. Schroder teaches the purpose of using different alloys of metals is to get a work function difference between 0.7 and 1.5 eV. Id. Further, at least some of the material disclosed by Schroder is the same material disclosed by Muller. Therefore, Schroder teaches that materials listed in ¶ 0061 are art recognized equivalents to the materials listed in Muller for the first electrode and the second electrode. Further, one of ordinary skill in the art using the materials listed in either Muller and/or Schroder for the first and second electrode could obviously form a first electrode alloy with a first work function greater or less than a second electrode alloy. As such the limitation of claim 12 would have been obvious to one of ordinary skill in the art.










	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822